	                              UNITED	STATES	DISTRICT	COURT	
	                              EASTERN	DISTRICT	OF	LOUISIANA	
	
    	                                                             	             	
    OTIS	MERRITT	                                                 	             CIVIL	ACTION	
    	                                                             	             	
    VERSUS	                                                       	             NO.	19‐2104	
    	                                                             	             	
    ROBERT	TANNER,	WARDEN	 	                                      	             SECTION:	AF@(5)	
	
                                               O	R	D	E	R	
	
        The	Court,	having	considered	the	petition,	the	record,	the	applicable	law,	the	Report	

and	Recommendation	of	the	United	States	Magistrate	Judge,	and	the	failure	of	any	party	to	

file	an	objection	to	the	Magistrate	Judge=s	Report	and	Recommendation,	hereby	approves	the	

Report	 and	 Recommendation	 of	 the	 United	 States	 Magistrate	 Judge	 and	 adopts	 it	 as	 its	

opinion	in	this	matter.	Accordingly,	 	

        IT	IS	ORDERED	that	the	petition	of	Otis	Merritt	for	issuance	of	a	writ	of	habeas	corpus	

under	28	U.S.C.	'	2254,	is	hereby	DISMISSED	WITHOUT	PREJUDICE.	

                                        	 	 	 	 day	of	 	 	 	 	 April
        New	Orleans,	Louisiana,	this	 	12th                     	 	 	 	 	 	 	 	 	 ,	2019.	

	
                                                	        	   	     	      	   	     	              	
                                                            MARTIN	L.C.	FELDMAN	
                                                        UNITED	STATES	DISTRICT	JUDGE	
